DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Application, Amendments, And/Or Claims
The Applicants amendments/remarks received 9/7/2022 are acknowledged.  Claim 2 is amended; claim 1 is canceled; no claims are withdrawn; claims 2-26 are pending and have been examined on the merits.

Information Disclosure Statement
The information disclosure statement submitted on 9/7/2022 has been considered by the examiner.  The “Asai”, “Handbook” and “Sherman” NPL references are lined through because the documents have not been received.

Claim Rejections - 35 USC § 112
The rejection of claims 1-26 under 35 U.S.C. § 112(a), as set forth at pp. 2-7 of the previous Office Action, is withdrawn in view of the amendment of the claims.
The rejection of claims 2-26 under 35 U.S.C. § 112(a), as set forth at pp. 7-8 of the previous Office Action, is withdrawn in view of the amendment of the claims.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 2-5, 7, 10-15, 20-21 and 26 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Khalid (cite U, attached PTO-892; herein “Khalid”).
Khalid teaches a method for promoting fungal spore germination comprising contacting fungal spores with a germination-promoting amount (0.1 - 0.4 mM) of exogenous imizoquin wherein the exogenous imizoquin is imizoquin A or imizoquin B (p. 174, “Imizoquins Are Required for Normal A. flavus Germination”; Figs. 2 and 4b-d; p. 177, “Germination assay”) anticipating claims 2-5, 7, 10-15, 20-21 and 26.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 2-26 are rejected under 35 U.S.C. 103 as being unpatentable over Khalid.
The discussion of Khalid regarding claims 2-5, 7, 10-15, 20-21 and 26 set forth in the rejection above is incorporated herein.
Khalid discloses that Aspergillus flavus produces imizoquins A-D (Abst.; Fig. 2; p. 173, “Identification of imq-Derived Metabolites”) but only demonstrates their method of promoting fungal spore germination comprising contacting fungal spores with a germination-promoting amount (0.1 - 0.4 mM) of exogenous imizoquin with imizoquin A and imizoquin B.  However, a person of ordinary skill in the art at the time of filing would have found it obvious to practice the method with imizoquin C or imizoquin D because Khalid shows that fungal spore germination was promoted, not only by imizoquin A and imizoquin B, but also by the related isoquinoline alkaloids TMC-2A and TMC-2B (p. 173, “Identification of imq-Derived Metabolites”; Fig. 2); hence, claims 2-5, 7-9, 11-13, 17-19 and 23-26 are prima facie obvious.
Regarding claims 6, 16 and 22, a person of ordinary skill in the art at the time of filing would have found it obvious to practice the method taught by Khalid employing other compounds which are slight variants of imizoquin A, B, C or D because Khalid discloses that related isoquinoline alkaloids TMC-2A and TMC-2B also promote fungal spore germination (p. 173, “Identification of imq-Derived Metabolites”; Fig. 2).  This would be especially motivated when the slight structural variation is a structural feature of another imizoquin, such as imizoquin A or B wherein the hydrogen represented by R3 in Formula (I) is removed as in imizoquin D; therefore, claims 6, 16 and 22 are prima facie obvious.

Response to Arguments
Applicant's arguments filed 9/7/2022 have been fully considered and they are persuasive that the amendment to claim 2 has overcome the previous rejections under 35 U.S.C. § 112.  At the time of the previous Office action, Formula (I) in claim 2 did not encompass imizoquins A-D.  Amended claim 2 now encompasses imizoquins A-D and claims 2-26 are rejected over Khalid as set forth in the rejections above.

Conclusion
No claims are allowed.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Trent R Clarke whose telephone number is (571)272-2904. The examiner can normally be reached M-F 10-7 MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Claytor can be reached on 571-272-8394. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TRENT R CLARKE/           Examiner, Art Unit 1651                                                                                                                                                                                             
/RENEE CLAYTOR/           Supervisory Patent Examiner, Art Unit 1651